UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-6508


CHARLES BRANDON PARKS,

                Plaintiff – Appellant,

          v.

RANDALL LOWE; ROY F. EVANS, JR.; COMMONWEALTH OF VIRGINIA;
THOMAS L. WEAVER; KIMBERLY CULBERTSON HAUGH; DAVID R.
BRADLEY; RONNIE OAKS, Sheriff; RONALD MCKINNON; GREG NEAL,

                Defendants – Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Abingdon.      James P. Jones, Chief
District Judge. (1:09-cv-00070-jpj-pms)


Submitted:   November 18, 2010             Decided:    January 5, 2011


Before SHEDD and    AGEE,   Circuit   Judges,   and   HAMILTON,   Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Charles Brandon Parks, Appellant Pro Se.    Paul Kugelman, Jr.,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia;
Kevin Osborne Barnard, FRITH, ANDERSON & PEAKE, PC, Roanoke,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Charles    Brandon      Parks    appeals        the   district        court’s

order accepting the recommendation of the magistrate judge and

granting    the    Defendants’     motions     to   dismiss        and    motions      for

summary    judgment.        We   have   reviewed      the    record       and   find    no

reversible error.      Accordingly, we affirm for the reasons stated

by the district court.           Parks v. Lowe, No. 1:09-cv-00070-jpj-pms

(W.D. Va. Mar. 29, 2010).               We deny all pending motions and

dispense    with     oral    argument       because     the       facts     and     legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                AFFIRMED




                                         2